Case: 13-40262      Document: 00512556089         Page: 1    Date Filed: 03/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 13-40262                                FILED
                                  Summary Calendar                        March 10, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CURTIS LEON BURNETT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:11-CR-221-1


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Curtis Leon Burnett was convicted of being a felon in possession of a
firearm and of possessing a firearm in furtherance of a drug trafficking crime,
and he was sentenced to 120 and 60 months in prison, respectively, to be served
consecutively, and to three and five years of supervised release, respectively,
to be served concurrently. Burnett challenges the sufficiency of the evidence
to support his convictions. Because Burnett moved for a judgment of acquittal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40262     Document: 00512556089      Page: 2    Date Filed: 03/10/2014


                                  No. 13-40262

on both counts at the close of the Government’s case-in-chief and at the close
of all evidence, we review his sufficiency claims de novo. See United States v.
Grant, 683 F.3d 639, 642 (5th Cir. 2012). We view the evidence in the light
most favorable to the verdict, with all reasonable inferences and credibility
choices made in support of the verdict, to determine whether the evidence is
sufficient for a rational trier of fact to find the essential elements of the crimes
beyond a reasonable doubt. Id.
      To support a conviction for being a felon in possession of a firearm, the
Government must prove beyond a reasonable doubt that (1) the defendant
previously had been convicted of a felony; (2) he knowingly possessed a firearm;
and (3) the firearm traveled in or affected interstate commerce. United States
v. Meza, 701 F.3d 411, 418 (5th Cir. 2012); see 18 U.S.C. § 922(g). Burnett
stipulated at trial that he had previously been convicted of a felony and that
the firearm had traveled in interstate commerce. Although the house was
jointly occupied, the evidence showed that Burnett occupied and had dominion
and control over the bedroom in which the firearm was found. The firearm was
in plain view on the same television stand with two documents addressed to
Burnett at the house. The evidence was sufficient for a reasonable jury to find
beyond a reasonable doubt that Burnett knowingly constructively possessed
the firearm. See Meza, 701 F.3d at 419-21; United States v. Fields, 72 F.3d
1200, 1212 (5th Cir. 1996).
      To support a conviction for possession of a firearm in furtherance of a
drug trafficking crime, the Government must show “firearm possession that
furthers, advances, or helps forward the drug trafficking offense.” United
States v. Ceballos-Torres, 218 F.3d 409, 415 (5th Cir.), as amended by 226 F.3d
651 (5th Cir. 2000) (en banc); see 18 U.S.C. § 924(c)(1). As addressed above,
there was sufficient evidence that Burnett knowingly possessed the firearm



                                         2
    Case: 13-40262       Document: 00512556089      Page: 3    Date Filed: 03/10/2014


                                   No. 13-40262

found in the bedroom. From the 37 grams of methamphetamine and drug
trafficking paraphernalia, such as drug ledgers, scales, and baggies for
repackaging the drugs for resale, that were found on Burnett shortly after he
left the residence, and the identical paraphernalia found in his bedroom in the
residence, a jury could reasonably infer that drug trafficking activities were
occurring in the bedroom. See United States v. Zamora, 661 F.3d 200, 211 (5th
Cir. 2011). Indeed, one officer described the bedroom as a drug dealer’s office.
Several factors support the conclusion that Burnett possessed the firearm in
furtherance of a drug trafficking crime. The firearm was easily accessible as
it was in plain view on the television stand; it was a handgun; the obliterated
serial numbers indicated that the firearm was stolen; Burnett could not legally
possess a firearm because he was a convicted felon; the firearm was loaded; it
was in close proximity to drug trafficking paraphernalia, such as scales, drug
ledgers,   a   cutting    agent,   and   baggies,   and   to    several   grams     of
methamphetamine stashed in the bedroom; and the firearm was found about
an hour after Burnett was arrested with 37 grams of methamphetamine and
items for repackaging it for resale. See Ceballos-Torres, 218 F.3d at 414-415.
Additionally, two officers testified that drug dealers often possess firearms to
protect themselves from law enforcement and to protect their drugs and
proceeds from would-be robbers. Viewed in the light most favorable to the
jury’s verdict, there was sufficient evidence for a reasonable jury to find beyond
a reasonable doubt that Burnett possessed the firearm in furtherance of a drug
trafficking crime. See id.; see also Zamora, 661 F.3d at 211.
      AFFIRMED.




                                         3